Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed on 4/27/2022 overcome all the rejections set forth in the previous Office Action.
Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1-5 and 21, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
determining a matching score based at least in part on application of a matching function to the source feature representation and the attended target feature representation; 
determining a loss associated with the matching score and a ground-truth matching score for the source feature representation and the target feature representation; and 
adjusting one or more parameters of the machine-learned attention model based at least in part on the loss. 
The prior art fails to teach Claims 7-16, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
accessing a machine-learned attention model configured to generate an attention feature representation of the target feature representation of the environment based at least in part on evaluation of a loss associated with a matching score for a source feature representation and an attended target feature representation relative to a ground-truth matching score for the source feature representation and the target feature representation; 
generating the attention feature representation based at least in part on the target feature representation and the machine-learned attention model; and 
generating the attended target feature representation based at least in part on masking the target feature representation with the attention feature representation. 
The prior art fails to teach Claims 17-20, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
generating an attention feature representation of the target feature representation based at least in part on a machine-learned attention model that is trained by evaluating a loss associated with a matching score for the attention feature representation and a source feature representation compared to a ground-truth matching score for the target feature representation and the source feature representation, wherein the loss is based at least in part on at least one of a matching loss and a sparsity-inducing loss, the sparsity-inducing loss associated with increasing a sparsity of the attention feature representation; and 
generating an attended feature representation based at least in part on masking the target feature representation with the attention feature representation.
The prior art of record fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song et al., "Mask-guided contrastive attention model for person re-identification." In Proceedings of the IEEE conference on computer vision and pattern recognition, pp. 1179-1188. 2018.

    PNG
    media_image1.png
    683
    1492
    media_image1.png
    Greyscale


Fu et al., "Look closer to see better: Recurrent attention convolutional neural network for fine-grained image recognition." In Proceedings of the IEEE conference on computer vision and pattern recognition, pp. 4438-4446. 2017.

    PNG
    media_image2.png
    833
    1505
    media_image2.png
    Greyscale

He et al., "Mask r-cnn." In Proceedings of the IEEE international conference on computer vision, pp. 2961-2969. 2017.

    PNG
    media_image3.png
    419
    743
    media_image3.png
    Greyscale


Zhang et al., "Mask R-CNN with feature pyramid attention for instance segmentation." In 2018 14th IEEE International Conference on Signal Processing (ICSP), pp. 1194-1197. IEEE, 2018.

    PNG
    media_image4.png
    516
    1151
    media_image4.png
    Greyscale

Deng et al., "Visual grounding via accumulated attention." In Proceedings of the IEEE conference on computer vision and pattern recognition, pp. 7746-7755. 2018.

    PNG
    media_image5.png
    841
    1495
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669